DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8-9, 13-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini-Asl et al. (US 2019/0295530 A1, hereinafter Hos).
Regarding claims 1, 19 and 20, Hos teaches a method/system comprising:

memory operatively coupled to the processor (see fig. 1, element 130); and
one or more computer-readable storage media comprising a processor-executable instructions stored in the memory to instruct the method/system to:
train a generator network (i.e. domain adaptation model) utilizing at least a portion of the generated data and a discriminator network (discriminator model); and 
outputting a trained generator network (see para. 0040 and 0036).
 However, Hos does not apply the model to seismic data. Nevertheless Hos teaches that the systems and methods described may be applied to other suitable types of domains including, for example, seismology (see para. 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hos invention to include seismic data as stated by himself.
Regarding claim 2, Hos teaches the method of claim 1 comprising acquiring seismic data of a survey of a geologic environment and processing at least a portion of the seismic data utilizing the trained generator network to generate processed data (see para. 0052).
Regarding claim 3, Hos teaches the limitations of the method of claim 2 above. However, Hos fails to expressly disclose wherein the survey comprises a marine survey.
Hos teaches that the system and methods can be applied to images (see para. 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hos invention to include seismic data as stated by himself.

Regarding claim 5, Hos teaches the method of claim 2 wherein the processed data comprise noise attenuated signal data (see para. 0038).
Regarding claim 6, Hos teaches the method of claim 2 wherein the    processed data comprise noise data (see para. 0038).
Regarding claim 8, Hos teaches the method of claim 6 comprising identifying at least one cause of noise based at least in part on the noise data (see para. 0038).
Regarding claim 9, Hos teaches the method of claim 1 further comprising attenuating noise in seismic data utilizing the trained generator network (see para. 0038).
Regarding claim 13, Hos teaches the method of claim 1 wherein the discriminator network and the generator network comprise components of a generative adversarial network-based architecture (see para. 0040).
Regarding claim 14, Hos teaches the method of claim 1 wherein the discriminator network and the generator network comprise components of a cyclic generative adversarial network-based architecture (see para. 0041).
Regarding claim 16, Hos teaches the method of claim 1 wherein generating seismic data comprises generating seismic data using the generator network and wherein training comprises receiving acquired seismic data of a survey and the generated seismic data by the discriminator network (see para. 0040-0041).
Regarding claim 17, Hos teaches the method of claim 16 wherein the acquired seismic data of the survey comprises a level of signal to noise (see para. 0038).
Regarding claim 18, Hos teaches the method of claim 16 wherein the acquired seismic data of the survey comprises noise attenuated seismic data (see para. 0038-0039). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hos and further in view of  Sudow US 2018/0164458 A1).
Regarding claim 4, Hos teaches the limitations of the method of claim 3 above. However, Hos fails to disclose wherein the marine survey comprises a survey path that includes at least one turn.
Sudow teaches that marine surveys comprise a survey path that includes at least one turn (see para. 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hos invention to include a survey path that includes at least one turn for the purpose of covering a desired region.

Allowable Subject Matter
Claims 7, 10-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864